DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       LITIGATION LAWYERS PROFESSIONAL ASSOCIATION,
                         Appellant,

                                    v.

               MARYAM R. DEHKORDI and FUAT KIRCAALI,
                             Appellees.

                              No. 4D19-2766

                              [April 1, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE16003772.

  Stephen Rakusin of Litigation Lawyers Professional Association, Fort
Lauderdale, for appellant.

  Susan R. Brown of Susan R. Brown, P.A., Plantation, for appellee
Maryam R. Dehkordi.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.